 Case: 4:18-cv-01548-JCH Doc. #: 12 Filed: 10/15/18 Page: 1 of 3 PageID #: 313



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

ANNE C. HART,                                 )
                                              )
               Plaintiff,                     )      Case No. 4:18-CV-01548-JCH
                                              )
vs.                                           )
                                              )
ASCENSION HEALTH ALLIANCE,                    )
                                              )
               Defendant.                     )


                UNOPPOSED MOTION FOR EXTENSION OF TIME
         TO ANSWER OR FILE OTHER APPROPRIATE MOTION IN RESPONSE
                      TO FIRST AMENDED COMPLAINT

         COMES NOW Ascension Health Alliance, d/b/a Ascension (“Ascension”), by and

through the undersigned counsel, requests seven (7) additional days, up to and including October

22, 2018, in which to answer or file an appropriate motion in response to Plaintiff’s First

Amended Complaint.

         1.    On October 1, 2018, Plaintiff filed an Amendment Complaint.

         2.    Under Federal Rule of Civil Procedure 15(a), Defendant has 14 days to respond to

an amended pleading, making the deadline for a responsive pleading or other appropriate

motion October 15, 2018.

         3.    Due to the press of other litigation deadlines, Ascension requests an additional

seven (7) days, up to and including October 22, 2018, to file an answer or other appropriate

motion in response to Plaintiff’s First Amended Complaint.

         4.    Ascension’s counsel has consulted with counsel for Plaintiff. Plaintiff does not

oppose this Motion.

         5.    This Motion is made in good faith and not for the purpose of hindrance or undue

delay.
 Case: 4:18-cv-01548-JCH Doc. #: 12 Filed: 10/15/18 Page: 2 of 3 PageID #: 314



       WHEREFORE, for the reasons stated herein, Ascension respectfully requests this Court

to enter an order granting its request for an extension of time to answer or file an appropriate

motion in response to Plaintiff’s First Amended Complaint, and for such further relief this Court

deems just and proper.

Dated: October 15, 2018                             Respectfully submitted,

                                            GREENSFELDER, HEMKER & GALE, P.C.


                                            By:      /s/ Amy L. Blaisdell
                                                  Amy L. Blaisdell, MO Bar #51068
                                                  Heather M. Mehta, MO Bar #64026
                                                  10 S. Broadway, Suite 2000
                                                  St. Louis, MO 63102-1747
                                                  Telephone: 314/241-9090
                                                  Facsimile: 314/241-3643
                                                  apb@greensfelder.com

                                                  Attorneys for Ascension Health Alliance
                                                  d/b/a Ascension
 Case: 4:18-cv-01548-JCH Doc. #: 12 Filed: 10/15/18 Page: 3 of 3 PageID #: 315



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

HAWKS QUINDELL, S.C.
Timothy P. Manyard
222 East Erie Street
Suite 210
P.O. Box 442
Milwaukee, WI 53201-0442
Telephone: 414-271-8650
Fax: 414-271-8442
Email: tmanyard@hq-law.com

William E. Parsons
409 E. Main Street
P.O. Box 2155
Madison, WI 52703-2155
Telephone: 608-257-0040
Fax: 608-256-0236
Email: wparsons@hq-law.com

Attorneys for Plaintiff

                                                          /s/ Amy L. Blaisdell
